Citation Nr: 0124344	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-01 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to bilateral knee or low 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to April 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the New York, New York RO.  Thereafter, the case 
was transferred to the Baltimore, Maryland RO, which is 
presently handling the current appeal.  

In November 1999, a hearing before the undersigned Board 
Member was held in Washington, DC.  A transcript of this 
hearing is of record.

In December 2000, the Board remanded the issue on appeal to 
the RO for additional development.  As noted in that remand, 
Disabled American Veterans previously represented the 
veteran; however, the veteran revoked the power of attorney 
in that organization's favor in 2001, and now desires to 
proceed in this appeal unrepresented.

The Board notes that the September 1997 rating decision also 
denied entitlement to service connection for a low back 
disability.  That issue was properly appealed by the veteran 
and was before the Board in December 2000.  At that time, the 
Board remanded the issue back to the RO for further 
development.  Following compliance with the Board's 
directives on Remand, a July 2001 rating decision granted 
service connection for chronic lumbosacral strain.  The 
United States Court of Appeals for the Federal Circuit has 
held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Therefore, the only issue now before the Board is that of 
entitlement to service connection for a bilateral hip 
disability.



REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a bilateral hip disability.  In its 
December 2000 remand, the Board directed that the veteran 
undergo a VA examination to determine the current nature, 
extent and etiology of any current hip disability.  With 
respect to any disability diagnosed, the examiner was to 
offer an opinion as to whether it is at least as likely as 
not that the disorder was caused or is aggravated by either 
the veteran's active military service or his service-
connected bilateral knee disability.

In June 2001, the veteran underwent a VA examination for 
purposes of this appeal; diagnosis was right greater 
trochanteric bursitis with meralgia paresthetica.  The 
examiner stated the veteran's right hip disability is not 
related to his active duty service.  However, the examiner 
did not provide an opinion as to whether the veteran's hip 
disability was caused or is aggravated by his service-
connected bilateral knee disability.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Moreover, the Board itself errs when 
it fails to ensure compliance.  Id.  

The Board regrets the additional delay in this case.  
However, in view of the RO's failure to follow the Board's 
prior directives, pursuant to Stegall, another remand is 
required.  

The Board notes, further, that, in a statement received by 
the RO in July 2001, the veteran alleged that his hip 
disability is due to his service-connected low back 
disability.  Hence, an opinion as to the relationship, if 
any, between the veteran's hip disability and his service-
connected low back disability-either on the basis of 
causation or aggravation-should also be obtained.  

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000, which among other things, redefines 
VA's duties to notify and assist a claimant (see 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001) and 
the recently promulgated regulations implementing the Act, 
see 66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001)).  However, 
the fact that specific actions have been identified herein 
does not relieve the RO of the responsibility to ensure that 
the Act has fully been complied with.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act.

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should forward the veterans 
claims file to O. Dillion, M.D., the 
physician who conducted the June 2001 VA 
examination, for a supplemental opinion 
as to relationship, if any, between the 
currently claimed hip disability and the 
veteran's service-connected bilateral 
knee and low back disabilities.  As 
regards each the bilateral knees and the 
low back, the physician should opine 
whether it is at least as likely as not 
that the veteran's hip disability was 
caused or is aggravated by the disability 
in question.  If aggravation is found, 
the examiner should attempt to quantify 
the extent of any additional disability 
resulting from the aggravation.  The 
complete rationale for the supplemental 
opinion (to include citation to specific 
evidence of record and/or medical 
authority, as appropriate) should be 
provided.

If Dr. Dillion is unable to render this 
opinion without conducting an additional 
examination, or if Dr. Dillion is no 
longer available, the RO should arrange 
for the veteran to undergo another VA 
examination of the hips consistent with 
the directives set forth in the December 
2000 remand.  Review of the veteran's 
pertinent medical history should include 
any additional evidence added to the 
claims file in connection with this 
remand.  In addition to the opinions 
requested in the December 2000 remand, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's hip disability was 
caused or is aggravated by the veteran's 
service-connected low back disability.  
If aggravation is found, the examiner 
should attempt to quantify the extent of 
any additional disability resulting from 
the aggravation.

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied. 

4.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection for a 
bilateral hip disability in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for any 
scheduled examination(s), the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

